Citation Nr: 1516523	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy.  

2.  Entitlement to service connection for a stomach disorder to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing at the RO in September 2011 before a Veterans Law Judge (VLJ) who has since retired from the Board.  In a July 2013 letter, the Veteran was offered another hearing before a different VLJ who would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  In July 2013, the Veteran responded that she wanted a new hearing with a different VLJ.  In February 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned VLJ.  Transcripts of both hearings are associated with the claims file.

In February 2012 and August 2013, the Board remanded the issues for further evidentiary development.  All indicated development has been completed and the case is before the Board for appellate review.  

In a June 2013 rating decision, the RO granted service connection for depression effective on November 20, 2006.  This constitutes a full grant of benefits sought on appeal and the issue not in appellate status.  

This appeal was processed using the Veterans Benefits Management System.  Additional VA treatment records are located in the Virtual VA paperless claims system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, as to the service-connected postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy, remand is required for clarifying medical opinions.  The Veteran's service treatment records (STRs) indicate that her left ovary was removed during a December 1974 surgery.  However, the April 2012 VA examiner reported that the Veteran's right ovary was removed and that she still had her left ovary.  A June 2014 VA examiner reported that a 2009 ultrasound revealed that the left ovary was demonstrated but that her right ovary was not demonstrated.  The examiner then noted that the left ovary had been removed and acknowledged a discrepancy between the ultrasound results and the STRs.  The Veteran also testified that the scar from her surgery was unstable.  Accordingly, the Board finds that a VA examination is necessary to clarify the nature of the Veteran's disability, to include a determination of which, if any, ovary has been removed and also to determine the nature and severity of any associated scars.  

Second, regarding the stomach disorder claim, remand is required for an examination and etiological opinion.  The Veteran contends that she has experienced stomach pain since her laparotomy and hysterectomy during service.  Her STRs document repeated complaints of lower abdominal and stomach pain, gastritis, and gastroenteritis during service.  See, e.g., service treatment records dated October 1974, December 1974, August 1974, August 1975, January 1976, February 1976, and September 1976.  At the February 2015 hearing, the Veteran testified that the current stomach pain may be related to her service-connected major depressive disorder or to medications that she was prescribed for her service-connected disabilities.  Although the Veteran was afforded a VA examination in July 2012 and an addendum opinion in August 2012, the examiner did not address the documented complaints of lower abdominal pain during service and also did not provide an opinion as to whether the current stomach disorder was related to a service-connected disability.  As such, a VA examination is necessary to determine the nature and etiology of the claimed stomach disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  Request VA medical records from the Miami, Bay Pines, Broward County, James A. Haley, and Tampa Bay healthcare systems.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the severity and manifestations of her service-connected postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  

First, the examiner must take a full history of the Veteran's symptoms that are due to the service-connected disability and identify all manifestations of the postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy.  

Second, the examiner must reconcile the statements of record and provide a determination of which ovary was removed during service.  

Third, if the examiner determines that the Veteran's left ovary is present, the examiner must provide an explanation of this finding in light of the December 1974 surgery report in the STRs.  It would be helpful if the examiner could explain, to the best of his ability, the nature of the December 1974 surgery and provide a detailed explanation of what was removed at that time and the residuals that stemmed therefrom.  

Fourth, the examiner must determine if there are any resulting scars from the in-service surgery and complete the appropriate disability benefits questionnaire (DBQ) for the evaluation of any such scars.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any stomach or abdominal disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

First, the examiner must state all diagnoses related to the Veteran's stomach and abdomen.  

Second, for each diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service.  The examiner must specifically consider the following evidence of record: (1) service treatment records dated October 1974, December 1974, August 1974, August 1975, January 1976, February 1976, and September 1976 that contain complaints of stomach and abdominal pain; and (2) the March 1979 claim wherein the Veteran's complains of lower abdominal pain since the surgeries that she underwent during service.  

Third, for each diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated (permanently worsened) by the Veteran's (1) depression; (2) hysterectomy; and/or (3) postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy.  

Fourth, for each diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated (permanently worsened) by the medications taken for the service-connected depression, hysterectomy, or postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy.  

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for her failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

